Exhibit 10.1

AMPLIFY SNACK BRANDS, INC.

2015 STOCK OPTION AND INCENTIVE PLAN

 

SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the Amplify Snack Brands, Inc. 2015 Stock Option and
Incentive Plan (the “Plan”). The purpose of the Plan is to encourage and enable
the officers, employees, Non-Employee Directors and Consultants of Amplify Snack
Brands, Inc. (the “Company”) and its Subsidiaries upon whose judgment,
initiative and efforts the Company largely depends for the successful conduct of
its business to acquire a proprietary interest in the Company. It is anticipated
that providing such persons with a direct stake in the Company’s welfare will
assure a closer identification of their interests with those of the Company and
its stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.

The following terms shall be defined as set forth below:

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Certificate is subject to the terms and conditions of the Plan.

“Board” means the Board of Directors of the Company.

“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.



--------------------------------------------------------------------------------

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.

“Effective Date” means the date on which the Plan becomes effective as set forth
in Section 21.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market
or another national securities exchange, the determination shall be made by
reference to market quotations. If there are no market quotations for such date,
the determination shall be made by reference to the last date preceding such
date for which there are market quotations; provided further, however, that if
the date for which Fair Market Value is determined is the first day when trading
prices for the Stock are reported on a national securities exchange, the Fair
Market Value shall be the “Price to the Public” (or equivalent) set forth on the
cover page for the final prospectus relating to the Company’s Initial Public
Offering.

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“Initial Public Offering” means the first underwritten, firm commitment public
offering pursuant to an effective registration statement under the Act covering
the offer and sale by the Company of its equity securities, or such other event
as a result of or following which the Stock shall be publicly held.

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, Performance Share Award or Cash-Based Award granted to a Covered Employee
that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following: total shareholder return, earnings before interest,
taxes, depreciation and amortization, net income (loss) (either before or after
interest, taxes, depreciation and/or amortization), changes in the market price
of the Stock, economic value-added, funds from operations or similar measure,
sales or revenue, acquisitions or strategic transactions, operating income
(loss), cash flow (including, but not limited to, operating cash flow and free
cash flow), return on capital, assets, equity, or investment, return on sales,
gross or net profit levels, productivity, expense, margins, operating
efficiency, customer satisfaction, working capital, earnings (loss) per share of
Stock, sales or market shares and number of customers, any of which may be
measured either in absolute terms or as compared to any incremental increase or
as compared to results of a peer group. The Committee may appropriately adjust
any evaluation performance under a Performance Criterion to exclude any of the
following events that occurs during a Performance Cycle: (i) asset write-downs
or impairments, (ii) litigation or claim judgments or settlements, (iii) the
effect of changes in tax law, accounting principles or other such laws or
provisions affecting reporting results, (iv) accruals for reorganizations and
restructuring programs, (v) acquisitions or divestitures, (vi) annual incentive
payments or other bonuses, (vii) capital charges and (viii) any item of an
unusual nature or of a type that indicates infrequency of occurrence, or both,
including those described in the Financial Accounting Standards Board’s
authoritative guidance and/or in management’s discussion and analysis of
financial condition of operations appearing the Company’s annual report to
stockholders for the applicable year.

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, Performance Share Award or Cash-Based Award, the vesting
and/or payment of which is subject to the attainment of one or more Performance
Goals. Each such period shall not be less than 12 months.

“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.

“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified performance goals.

“Restricted Shares” means the shares of Stock underlying a Restricted Stock
Award that remain subject to a risk of forfeiture or the Company’s right of
repurchase.

“Restricted Stock Award” means an Award of Restricted Shares subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

“Restricted Stock Units” means an Award of stock units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

 

3



--------------------------------------------------------------------------------

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding stock immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

“Stock” means the Common Stock, par value $0.0001 per share, of the Company,
subject to adjustments pursuant to Section 3.

“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock (or, to the extent expressly provided in the Award Certificate,
cash) having a value equal to the excess of the Fair Market Value of the Stock
on the date of exercise over the exercise price of the Stock Appreciation Right
multiplied by the number of shares of Stock with respect to which the Stock
Appreciation Right shall have been exercised.

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.

“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.

 

SECTION 2. ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

(a) Administration of Plan. The Plan shall be administered by the Administrator.

(b) Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

(i) to select the individuals to whom Awards may from time to time be granted;

 

4



--------------------------------------------------------------------------------

(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock Awards,
Cash-Based Awards, Performance Share Awards and Dividend Equivalent Rights, or
any combination of the foregoing, granted to any one or more grantees;

(iii) to determine the number of shares of Stock to be covered by any Award;

(iv) to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;

(v) to accelerate at any time the exercisability or vesting of all or any
portion of any Award in circumstances involving the grantee’s death, disability,
retirement or termination of employment, or a change in control (including a
Sale Event);

(vi) subject to the provisions of Section 5(c), to extend at any time the period
in which Stock Options may be exercised; and

(vii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

(c) Delegation of Authority to Grant Awards. Subject to applicable law, the
Administrator, in its discretion, may delegate to the Chief Executive Officer of
the Company all or part of the Administrator’s authority and duties with respect
to the granting of Awards to individuals who are (i) not subject to the
reporting and other provisions of Section 16 of the Exchange Act and (ii) not
Covered Employees. Any such delegation by the Administrator shall include a
limitation as to the amount of Stock underlying Awards that may be granted
during the period of the delegation and shall contain guidelines as to the
determination of the exercise price and the vesting criteria. The Administrator
may revoke or amend the terms of a delegation at any time but such action shall
not invalidate any prior actions of the Administrator’s delegate or delegates
that were consistent with the terms of the Plan.

(d) Award Certificate. Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.

(e) Indemnification. Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or

 

5



--------------------------------------------------------------------------------

determination made in good faith in connection with the Plan, and the members of
the Board and the Administrator (and any delegate thereof) shall be entitled in
all cases to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including, without limitation, reasonable
attorneys’ fees) arising or resulting therefrom to the fullest extent permitted
by law and/or under the Company’s articles or bylaws or any directors’ and
officers’ liability insurance coverage which may be in effect from time to time
and/or any indemnification agreement between such individual and the Company.

(f) Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have employees or other individuals
eligible for Awards, the Administrator, in its sole discretion, shall have the
power and authority to: (i) determine which Subsidiaries shall be covered by the
Plan; (ii) determine which individuals outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Administrator determines such actions to
be necessary or advisable (and such subplans and/or modifications shall be
attached to this Plan as appendices); provided, however, that no such subplans
and/or modifications shall increase the share limitations contained in
Section 3(a) hereof; and (v) take any action, before or after an Award is made,
that the Administrator determines to be necessary or advisable to obtain
approval or comply with any local governmental regulatory exemptions or
approvals. Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act or any other applicable United States securities law, the Code, or
any other applicable United States governing statute or law.

 

SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

(a) Stock Issuable. The maximum number of shares of Stock reserved and available
for issuance under the Plan shall be 13,050,000 shares, subject to adjustment as
provided in Section 3(b). For purposes of this limitation, the shares of Stock
underlying any Awards that are forfeited, canceled or otherwise terminated
(other than by exercise) shall be added back to the shares of Stock available
for issuance under the Plan. Notwithstanding the foregoing, the following shares
shall not be added to the shares authorized for grant under the Plan: (i) shares
tendered or held back upon exercise of an Option or settlement of an Award to
cover the exercise price or tax withholding, and (ii) shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right upon exercise thereof. In the event the Company
repurchases shares of Stock on the open market, such shares shall not be added
to the shares of Stock available for issuance under the Plan. Subject to such
overall limitations, shares of Stock may be issued up to such maximum number
pursuant to any type or types of Award; provided, however, that Stock Options or
Stock Appreciation Rights with respect to no more than 750,000 shares of Stock
may be granted to any one individual grantee during any one calendar year
period, and no more than 13,050,000 shares of the Stock may be issued in the
form of Incentive Stock Options. Notwithstanding anything to the contrary in
this Plan, the value of all Awards awarded under this Plan plus all other cash
compensation paid by the Company to any Non-Employee Director in any calendar
year shall not exceed $500,000. For the purpose of this limitation, the value of
any Award shall be its grant date fair value, as

 

6



--------------------------------------------------------------------------------

determined in accordance with FASB ASC 718 but excluding the impact of estimated
forfeitures related to service-based vesting provisions. The shares available
for issuance under the Plan may be authorized but unissued shares of Stock or
shares of Stock reacquired by the Company.

(b) Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, including the maximum number of
shares that may be issued in the form of Incentive Stock Options, (ii) the
number of Stock Options or Stock Appreciation Rights that can be granted to any
one individual grantee and the maximum number of shares that may be granted
under a Performance-Based Award, (iii) the number and kind of shares or other
securities subject to any then outstanding Awards under the Plan, (iv) the
repurchase price, if any, per share subject to each outstanding Restricted Stock
Award, and (v) the exercise price for each share subject to any then outstanding
Stock Options and Stock Appreciation Rights under the Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Stock Options and Stock Appreciation Rights) as to which such Stock Options and
Stock Appreciation Rights remain exercisable. The Administrator shall also make
equitable or proportionate adjustments in the number of shares subject to
outstanding Awards and the exercise price and the terms of outstanding Awards to
take into consideration cash dividends paid other than in the ordinary course or
any other extraordinary corporate event. The adjustment by the Administrator
shall be final, binding and conclusive. No fractional shares of Stock shall be
issued under the Plan resulting from any such adjustment, but the Administrator
in its discretion may make a cash payment in lieu of fractional shares.

(c) Mergers and Other Transactions. In the case of and subject to the
consummation of a Sale Event, the parties thereto may cause the assumption or
continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree. To the
extent the parties to such Sale Event do not provide for the assumption,
continuation or substitution of Awards, upon the effective time of the Sale
Event, the Plan and all outstanding Awards granted hereunder shall terminate. In
such case, except as may be otherwise provided in the relevant Award
Certificate, all Options and Stock Appreciation Rights with time-based vesting,
conditions or restrictions that are not exercisable immediately prior to the
effective time of the Sale Event shall become fully exercisable as of the
effective time of the Sale Event, all other Awards with time-based vesting,
conditions or restrictions shall become fully vested and nonforfeitable as of
the effective time of the Sale Event, and all Awards with conditions and
restrictions relating to the attainment of performance goals may become vested
and nonforfeitable in connection with a Sale Event in the Administrator’s
discretion or to the extent specified in the relevant Award Certificate. In the
event of such termination, (i) the Company

 

7



--------------------------------------------------------------------------------

shall have the option (in its sole discretion) to make or provide for a cash
payment to the grantees holding Options and Stock Appreciation Rights, in
exchange for the cancellation thereof, in an amount equal to the difference
between (A) the Sale Price multiplied by the number of shares of Stock subject
to outstanding Options and Stock Appreciation Rights (to the extent then
exercisable at prices not in excess of the Sale Price) and (B) the aggregate
exercise price of all such outstanding Options and Stock Appreciation Rights; or
(ii) each grantee shall be permitted, within a specified period of time prior to
the consummation of the Sale Event as determined by the Administrator, to
exercise all outstanding Options and Stock Appreciation Rights (to the extent
then exercisable) held by such grantee.

 

SECTION 4. ELIGIBILITY

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and Consultants of the Company and its
Subsidiaries as are selected from time to time by the Administrator in its sole
discretion.

 

SECTION 5. STOCK OPTIONS

(a) Award of Stock Options. The Administrator may grant Stock Options under the
Plan. Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable. If the Administrator so determines, Stock Options may be
granted in lieu of cash compensation at the optionee’s election, subject to such
terms and conditions as the Administrator may establish.

(b) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. In the case of an Incentive Stock Option
that is granted to a Ten Percent Owner, the option price of such Incentive Stock
Option shall be not less than 110 percent of the Fair Market Value on the grant
date.

(c) Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted. In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the date of grant.

(d) Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator

 

8



--------------------------------------------------------------------------------

at or after the grant date. The Administrator may at any time accelerate the
exercisability of all or any portion of any Stock Option. An optionee shall have
the rights of a stockholder only as to shares acquired upon the exercise of a
Stock Option and not as to unexercised Stock Options.

(e) Method of Exercise. Stock Options may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company, specifying the
number of shares to be purchased. Payment of the purchase price may be made by
one or more of the following methods except to the extent otherwise provided in
the Option Award Certificate:

(i) In cash, by certified or bank check or other instrument acceptable to the
Administrator;

(ii) Through the delivery (or attestation to the ownership following such
procedures as the Company may prescribe) of shares of Stock that are not then
subject to restrictions under any Company plan. Such surrendered shares shall be
valued at Fair Market Value on the exercise date;

(iii) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Company shall prescribe as a condition of such payment procedure; or

(iv) With respect to Stock Options that are not Incentive Stock Options, by a
“net exercise” arrangement pursuant to which the Company will reduce the number
of shares of Stock issuable upon exercise by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price.

Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares. In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

(f) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock

 

9



--------------------------------------------------------------------------------

Options granted under this Plan and any other plan of the Company or its parent
and subsidiary corporations become exercisable for the first time by an optionee
during any calendar year shall not exceed $100,000. To the extent that any Stock
Option exceeds this limit, it shall constitute a Non-Qualified Stock Option.

 

SECTION 6. STOCK APPRECIATION RIGHTS

(a) Award of Stock Appreciation Rights. The Administrator may grant Stock
Appreciation Rights under the Plan. A Stock Appreciation Right is an Award
entitling the recipient to receive shares of Stock having a value equal to the
excess of the Fair Market Value of a share of Stock on the date of exercise over
the exercise price of the Stock Appreciation Right multiplied by the number of
shares of Stock with respect to which the Stock Appreciation Right shall have
been exercised.

(b) Exercise Price of Stock Appreciation Rights. The exercise price of a Stock
Appreciation Right shall not be less than 100 percent of the Fair Market Value
of the Stock on the date of grant.

(c) Grant and Exercise of Stock Appreciation Rights. Stock Appreciation Rights
may be granted by the Administrator independently of any Stock Option granted
pursuant to Section 5 of the Plan.

(d) Terms and Conditions of Stock Appreciation Rights. Stock Appreciation Rights
shall be subject to such terms and conditions as shall be determined from time
to time by the Administrator. The term of a Stock Appreciation Right may not
exceed ten years.

 

SECTION 7. RESTRICTED STOCK AWARDS

(a) Nature of Restricted Stock Awards. The Administrator may grant Restricted
Stock Awards under the Plan. A Restricted Stock Award is any Award of Restricted
Shares subject to such restrictions and conditions as the Administrator may
determine at the time of grant. Conditions may be based on continuing employment
(or other service relationship) and/or achievement of pre-established
performance goals and objectives. The terms and conditions of each such Award
shall be determined by the Administrator, and such terms and conditions may
differ among individual Awards and grantees.

(b) Rights as a Stockholder. Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
stockholder with respect to the voting of the Restricted Shares and receipt of
dividends; provided that if the lapse of restrictions with respect to the
Restricted Stock Award is tied to the attainment of performance goals, any
dividends paid by the Company during the performance period shall accrue and
shall not be paid to the grantee until and to the extent the performance goals
are met with respect to the Restricted Stock Award. Unless the Administrator
shall otherwise determine, (i) uncertificated Restricted Shares shall be
accompanied by a notation on the records of the Company or the transfer agent to
the effect that they are subject to forfeiture until such Restricted Shares are
vested as provided in Section 7(d) below, and (ii) certificated Restricted
Shares shall remain in the possession of the Company until such Restricted
Shares are vested as provided in Section 7(d) below, and the grantee shall be
required, as a condition of the grant, to deliver to the Company such
instruments of transfer as the Administrator may prescribe.

 

10



--------------------------------------------------------------------------------

(c) Restrictions. Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award Certificate. Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 18 below, in writing after the Award is issued, if a grantee’s
employment (or other service relationship) with the Company and its Subsidiaries
terminates for any reason, any Restricted Shares that have not vested at the
time of termination shall automatically and without any requirement of notice to
such grantee from or other action by or on behalf of, the Company be deemed to
have been reacquired by the Company at its original purchase price (if any) from
such grantee or such grantee’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Company by the grantee or rights of the
grantee as a stockholder. Following such deemed reacquisition of Restricted
Shares that are represented by physical certificates, a grantee shall surrender
such certificates to the Company upon request without consideration.

(d) Vesting of Restricted Shares. The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Shares and the Company’s right of repurchase or forfeiture shall
lapse. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Shares and
shall be deemed “vested.”

 

SECTION 8. RESTRICTED STOCK UNITS

(a) Nature of Restricted Stock Units. The Administrator may grant Restricted
Stock Units under the Plan. A Restricted Stock Unit is an Award of stock units
that may be settled in shares of Stock (or, to the extent expressly provided in
the Award Certificate, cash) upon the satisfaction of such restrictions and
conditions at the time of grant. Conditions may be based on continuing
employment (or other service relationship) and/or achievement of pre-established
performance goals and objectives. The terms and conditions of each such Award
shall be determined by the Administrator, and such terms and conditions may
differ among individual Awards and grantees. Except in the case of Restricted
Stock Units with a deferred settlement date that complies with Section 409A, at
the end of the vesting period, the Restricted Stock Units, to the extent vested,
shall be settled in the form of shares of Stock. Restricted Stock Units with
deferred settlement dates are subject to Section 409A and shall contain such
additional terms and conditions as the Administrator shall determine in its sole
discretion in order to comply with the requirements of Section 409A.

(b) Election to Receive Restricted Stock Units in Lieu of Compensation. The
Administrator may, in its sole discretion, permit a grantee to elect to receive
a portion of future compensation otherwise due to such grantee in the form of an
award of Restricted Stock Units. Any such election shall be made in writing and
shall be delivered to the Company no later than the date specified by the
Administrator and in accordance with Section 409A and such other rules and
procedures established by the Administrator. Any such future cash compensation
that

 

11



--------------------------------------------------------------------------------

the grantee elects to defer shall be converted to a fixed number of Restricted
Stock Units based on the Fair Market Value of Stock on the date the compensation
would otherwise have been paid to the grantee if such payment had not been
deferred as provided herein. The Administrator shall have the sole right to
determine whether and under what circumstances to permit such elections and to
impose such limitations and other terms and conditions thereon as the
Administrator deems appropriate. Any Restricted Stock Units that are elected to
be received in lieu of cash compensation shall be fully vested, unless otherwise
provided in the Award Certificate.

(c) Rights as a Stockholder. A grantee shall have the rights as a stockholder
only as to shares of Stock acquired by the grantee upon settlement of Restricted
Stock Units; provided, however, that the grantee may be credited with Dividend
Equivalent Rights with respect to the stock units underlying his Restricted
Stock Units, subject to the provisions of Section 11 and such terms and
conditions as the Administrator may determine.

(d) Termination. Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s right in all Restricted Stock Units that have not
vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

 

SECTION 9. UNRESTRICTED STOCK AWARDS

Grant or Sale of Unrestricted Stock. The Administrator may grant (or sell at par
value or such higher purchase price determined by the Administrator) an
Unrestricted Stock Award under the Plan. An Unrestricted Stock Award is an Award
pursuant to which the grantee may receive shares of Stock free of any
restrictions under the Plan. Unrestricted Stock Awards may be granted in respect
of past services or other valid consideration, or in lieu of cash compensation
due to such grantee.

 

SECTION 10. CASH-BASED AWARDS

Grant of Cash-Based Awards. The Administrator may grant Cash-Based Awards under
the Plan. A Cash-Based Award is an Award that entitles the grantee to a payment
in cash upon the attainment of specified Performance Goals. The Administrator
shall determine the maximum duration of the Cash-Based Award, the amount of cash
to which the Cash-Based Award pertains, the conditions upon which the Cash-Based
Award shall become vested or payable, and such other provisions as the
Administrator shall determine. Each Cash-Based Award shall specify a
cash-denominated payment amount, formula or payment ranges as determined by the
Administrator. Payment, if any, with respect to a Cash-Based Award shall be made
in accordance with the terms of the Award and may be made in cash.

 

SECTION 11. PERFORMANCE SHARE AWARDS

(a) Nature of Performance Share Awards. The Administrator may grant Performance
Share Awards under the Plan. A Performance Share Award is an Award entitling the
grantee to receive shares of Stock upon the attainment of performance goals. The
Administrator shall determine whether and to whom Performance Share Awards shall
be granted, the performance goals, the periods during which performance is to be
measured, which may not be less than one year except in the case of a Sale
Event, and such other limitations and conditions as the Administrator shall
determine.

 

12



--------------------------------------------------------------------------------

(b) Rights as a Stockholder. A grantee receiving a Performance Share Award shall
have the rights of a stockholder only as to shares of Stock actually received by
the grantee under the Plan and not with respect to shares subject to the Award
but not actually received by the grantee. A grantee shall be entitled to receive
shares of Stock under a Performance Share Award only upon satisfaction of all
conditions specified in the Performance Share Award Certificate (or in a
performance plan adopted by the Administrator).

(c) Termination. Except as may otherwise be provided by the Administrator either
in the Award agreement or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s rights in all Performance Share Awards shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

 

SECTION 12. PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

(a) Performance-Based Awards. The Administrator may grant one or more
Performance-Based Awards in the form of a Restricted Stock Award, Restricted
Stock Units, Performance Share Awards or Cash-Based Award payable upon the
attainment of Performance Goals that are established by the Administrator and
relate to one or more of the Performance Criteria, in each case on a specified
date or dates or over any period or periods determined by the Administrator. The
Administrator shall define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for any Performance Cycle. Depending on
the Performance Criteria used to establish such Performance Goals, the
Performance Goals may be expressed in terms of overall Company performance or
the performance of a division, business unit, or an individual. Each
Performance-Based Award shall comply with the provisions set forth below.

(b) Grant of Performance-Based Awards. With respect to each Performance-Based
Award granted to a Covered Employee, the Administrator shall select, within the
first 90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) the Performance Criteria for such
grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award). Each Performance-Based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets. The Performance
Criteria established by the Administrator may be (but need not be) different for
each Performance Cycle and different Performance Goals may be applicable to
Performance-Based Awards to different Covered Employees.

(c) Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Administrator shall then determine the actual size of each Covered

 

13



--------------------------------------------------------------------------------

Employee’s Performance-Based Award. The Administrator may, in its sole
discretion, use negative discretion to reduce or eliminate the actual size of
each Covered Employee’s Performance-Based Award, but in no event may the
Administrator increase such actual size.

(d) Maximum Award Payable. The maximum Performance-Based Award payable to any
one Covered Employee under the Plan for a Performance Cycle is 750,000 shares of
Stock (subject to adjustment as provided in Section 3(b) hereof) or $10 million
in the case of a Performance-Based Award that is a Cash-Based Award.

 

SECTION 13. DIVIDEND EQUIVALENT RIGHTS

(a) Dividend Equivalent Rights. The Administrator may grant Dividend Equivalent
Rights under the Plan. A Dividend Equivalent Right is an Award entitling the
grantee to receive credits based on cash dividends that would have been paid on
the shares of Stock specified in the Dividend Equivalent Right (or other Award
to which it relates) if such shares had been issued to the grantee. A Dividend
Equivalent Right may be granted hereunder to any grantee as a component of an
award of Restricted Stock Units, Restricted Stock Award or Performance Share
Award or as a freestanding award. The terms and conditions of Dividend
Equivalent Rights shall be specified in the Award Certificate. Dividend
equivalents credited to the holder of a Dividend Equivalent Right may be paid
currently or at the end of a vesting period in cash or may be deemed to be
reinvested in additional shares of Stock, which may thereafter accrue additional
equivalents. Any such reinvestment shall be at Fair Market Value on the date of
reinvestment or such other price as may then apply under a dividend reinvestment
plan sponsored by the Company, if any. Dividend Equivalent Rights may be settled
in cash or shares of Stock or a combination thereof, in a single installment or
installments. A Dividend Equivalent Right granted as a component of an Award of
Restricted Stock Units or Performance Share Award shall provide that such
Dividend Equivalent Right shall be settled only upon settlement or payment of,
or lapse of restrictions on, such other Award, and that such Dividend Equivalent
Right shall expire or be forfeited or annulled under the same conditions as such
other Award.

(b) Termination. Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s rights in all Dividend Equivalent Rights shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

 

SECTION 14. TRANSFERABILITY OF AWARDS

(a) Transferability. Except as provided in Section 14(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity. No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order. No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.

 

14



--------------------------------------------------------------------------------

(b) Administrator Action. Notwithstanding Section 14(a), the Administrator, in
its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Non-Qualified Options to his or her immediate
family members, to trusts for the benefit of such family members, or to
partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Award. In no event may an
Award be transferred by a grantee for value.

(c) Family Member. For purposes of Section 14(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
50 percent of the beneficial interest, a foundation in which these persons (or
the grantee) control the management of assets, and any other entity in which
these persons (or the grantee) own more than 50 percent of the voting interests.

(d) Designation of Beneficiary. To the extent permitted by the Company, each
grantee to whom an Award has been made under the Plan may designate a
beneficiary or beneficiaries to exercise any Award or receive any payment under
any Award payable on or after the grantee’s death. Any such designation shall be
on a form provided for that purpose by the Administrator and shall not be
effective until received by the Administrator. If no beneficiary has been
designated by a deceased grantee, or if the designated beneficiaries have
predeceased the grantee, the beneficiary shall be the grantee’s estate.

 

SECTION 15. TAX WITHHOLDING

(a) Payment by Grantee. Each grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such income.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee. The Company’s obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject to and conditioned on tax withholding
obligations being satisfied by the grantee.

(b) Payment in Stock. Subject to approval by the Administrator, a grantee may
elect to have the Company’s minimum required tax withholding obligation
satisfied, in whole or in part, by authorizing the Company to withhold from
shares of Stock to be issued pursuant to any Award a number of shares with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due. The Administrator may also require
Awards to be subject to mandatory share withholding up to the required
withholding amount. For purposes of share withholding, the Fair Market Value of
withheld shares shall be determined in the same manner as the value of Stock
includible in income of the Participants.

 

15



--------------------------------------------------------------------------------

SECTION 16. SECTION 409A AWARDS

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A. Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

 

SECTION 17. TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.

(a) Termination of Employment. If the grantee’s employer ceases to be a
Subsidiary, the grantee shall be deemed to have terminated employment for
purposes of the Plan.

(b) For purposes of the Plan, the following events shall not be deemed a
termination of employment:

(i) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or

(ii) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

 

SECTION 18. AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent. Except as provided in Section 3(b) or 3(c), without prior stockholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Stock Options or Stock Appreciation Rights or
effect repricing through cancellation and re-grants or cancellation of Stock
Options or Stock Appreciation Rights in exchange for cash or other Awards. To
the extent required under the rules of any securities exchange or market system
on which the Stock is listed, to the extent determined by the Administrator to
be required by the Code to ensure that Incentive Stock Options granted under the
Plan are qualified under Section 422 of the Code, or to ensure that compensation
earned under Awards qualifies as performance-based compensation under
Section 162(m) of the Code, Plan amendments shall be subject to approval by the
Company stockholders entitled to vote at a meeting of stockholders. Nothing in
this Section 18 shall limit the Administrator’s authority to take any action
permitted pursuant to Section 3(b) or 3(c).

 

16



--------------------------------------------------------------------------------

SECTION 19. STATUS OF PLAN

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

SECTION 20. GENERAL PROVISIONS

(a) No Distribution. The Administrator may require each person acquiring Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to distribution thereof.

(b) Delivery of Stock Certificates. Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company. Uncertificated Stock shall be deemed delivered for all
purposes when the Company or a Stock transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company, notice of issuance and recorded the issuance in its
records (which may include electronic “book entry” records). Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates evidencing shares of Stock pursuant to the exercise of
any Award, unless and until the Administrator has determined, with advice of
counsel (to the extent the Administrator deems such advice necessary or
advisable), that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any exchange on which the shares of Stock are
listed, quoted or traded. All Stock certificates delivered pursuant to the Plan
shall be subject to any stop-transfer orders and other restrictions as the
Administrator deems necessary or advisable to comply with federal, state or
foreign jurisdiction, securities or other laws, rules and quotation system on
which the Stock is listed, quoted or traded. The Administrator may place legends
on any Stock certificate to reference restrictions applicable to the Stock. In
addition to the terms and conditions provided herein, the Administrator may
require that an individual make such reasonable covenants, agreements, and
representations as the Administrator, in its discretion, deems necessary or
advisable in order to comply with any such laws, regulations, or requirements.
The Administrator shall have the right to require any individual to comply with
any timing or other restrictions with respect to the settlement or exercise of
any Award, including a window-period limitation, as may be imposed in the
discretion of the Administrator.

(c) Stockholder Rights. Until Stock is deemed delivered in accordance with
Section 20(b), no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.

 

17



--------------------------------------------------------------------------------

(d) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.

(e) Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policies and procedures,
as in effect from time to time.

(f) Clawback Policy. Awards under the Plan shall be subject to the Company’s
clawback policy, as in effect from time to time.

 

SECTION 21. EFFECTIVE DATE OF PLAN

This Plan shall become effective after stockholder approval in accordance with
applicable state law and immediately prior to the closing of the Company’s
Initial Public Offering, the Company’s bylaws and articles of incorporation, and
applicable stock exchange rules. No grants of Stock Options and other Awards may
be made hereunder after the tenth anniversary of the Effective Date and no
grants of Incentive Stock Options may be made hereunder after the tenth
anniversary of the date the Plan is approved by the Board.

 

SECTION 22. GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Texas, applied without
regard to conflict of law principles.

DATE APPROVED BY BOARD OF DIRECTORS: July 13, 2015

DATE APPROVED BY STOCKHOLDERS:

 

18



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR COMPANY EMPLOYEES

UNDER THE AMPLIFY SNACK BRANDS, INC.

2015 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:                                         
                                                            No. of Restricted
Stock Units:                                                 Grant Date:  
                                              Vesting Commencement Date:  
                                             

Pursuant to the Amplify Snack Brands, Inc. 2015 Stock Option and Incentive Plan
as amended through the date hereof (the “Plan”), Amplify Snack Brands, Inc. (the
“Company”) hereby grants an award of the number of Restricted Stock Units listed
above (an “Award”) to the Grantee named above. Each Restricted Stock Unit shall
relate to one share of Common Stock, par value $0.0001 per share (the “Stock”)
of the Company.

1. Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.

2. Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee of the
Company or a Subsidiary or continues to provide services to the Company or a
Subsidiary as a Consultant or otherwise (collectively, a “service relationship”)
on such Dates. If a series of Vesting Dates is specified, then the restrictions
and conditions in Paragraph 1 shall lapse only with respect to the number of
Restricted Stock Units specified as vested on such date. On the last day of the
month of the first anniversary of the Vesting Commencement Date, 1/4th of the
Restricted Stock Units subject to the Award will vest, provided that the Grantee
continues to have a service relationship with the Company as of such date, and
thereafter 1/48th of the Restricted Stock Units subject to the Award will vest
on the last day of each monthly anniversary thereafter, provided that the
Grantee continues to have a service relationship with the Company as of each
such date (each such date or dates a “Vesting Date”). Except as otherwise
provided by the Administrator in writing, any Restricted Stock Units that have
not vested as of the date the Grantee’s service relationship with the Company
terminates for any reason, will be forfeited as of the date of such termination.
For purposes of this Agreement, the date on which the Grantee’s service
relationship shall be deemed to have terminated shall be determined in
accordance with the provisions of Paragraphs 3(a)-(c).

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.



--------------------------------------------------------------------------------

3. Termination of Employment or Service Relationship. If the Grantee’s
employment or other service relationship with the Company and its Subsidiaries
terminates for any reason (including death or disability) prior to the
satisfaction of the vesting conditions set forth in Paragraph 2 above, any
Restricted Stock Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units. For purposes of this Agreement, the Grantee’s date of termination
of employment with the Company or its Subsidiaries shall be deemed to be:

(a) in the event that Company or relevant Subsidiary gives notice to the Grantee
to terminate his or her employment or other service relationship, the date on
which his or her employment or other service relationship ends (which, for the
avoidance of doubt shall be at the end of any period of notice which the Grantee
is required to work or, in the case of employment, to spend on garden leave); or

(b) in the event that Company or relevant Subsidiary terminates his or her
employment or other service relationship and exercises its discretion to pay the
Grantee in lieu of any applicable notice period (if such payment in lieu is
required), the date on which his or her employment or other service relationship
ends; or

(c) in the event that the Grantee gives notice to the Company or relevant
Subsidiary to terminate his or her employment or other service relationship, the
date on which such notice is given by the Grantee (irrespective of whether the
Grantee then proceeds to work his or her notice period, is paid in lieu of his
or her notice period by the Company or relevant Subsidiary or, in the case of
employment, is placed on garden leave during such notice period).

4. Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (generally within 30 days of the Vesting Date or such earlier date as
Restricted Stock Units are customarily settled for other grantees but in no
event later than two and one-half months after the end of the calendar year in
which the Vesting Date occurs), the Company shall issue to the Grantee the
number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 2 of this Agreement on such date
and the Grantee shall thereafter have all the rights of a stockholder of the
Company with respect to such shares.

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6. Tax Withholding.

(a) The Grantee shall indemnify and keep the Company and any employer or former
employer of the Grantee indemnified in respect of any Withholding Liability.

(b) No obligation shall arise upon the Company to issue shares of Stock
following a Vesting Date and/or do any other thing in relation to the Grantee
under or in connection with the Plan or an Award unless and until the Board is
satisfied in its absolute discretion that:

 

2



--------------------------------------------------------------------------------

(1) the Grantee has made payment, or has made arrangements satisfactory to the
Company for the payment to it and/or to any employer or former employer of the
Grantee, of such sum as is sufficient to settle any Withholding Liability which
is or would be recoverable from the Grantee; or

(2) the Grantee has entered into such further agreement with the Company and/or
any such present or past employer of the Grantee (in a form satisfactory to the
Board) to ensure that such a payment is made by the Grantee; and

(c) If the Company or any past or present employer of the Grantee has (or may
have) a Withholding Liability by virtue of the vesting of the Award and such
company has not received from the Grantee the necessary amount to settle such
liability, then without prejudice to Paragraph 6(b) above the Company may permit
the vesting of the Award, and if it does it shall be entitled to discharge such
liability by:

(1) selling (at the best price which can reasonably be obtained at the time of
sale), on behalf and as the agent for the Grantee, sufficient shares of Stock in
respect of which the Award has vested and applying the net proceeds of sale
(after deduction of all fees, commissions and expenses incurred in such sale) to
pay over to the Company or any employer or former employer of the Grantee to
satisfy such Withholding Liability; or

(2) withholding from shares of Stock to be issued to the Grantee a number of
shares of Stock with an aggregate Fair Market Value that would satisfy the
Withholding Liability; or

(3) deducting the amount of the Withholding Liability from any remuneration or
other payments due to the Grantee on or after the Vesting Date.

(d) For the purposes of this Paragraph 6:

(1) “Tax” means all forms of taxation, including employee’s national insurance
contributions (but excluding, for the avoidance of doubt, employer’s national
insurance contributions), income tax and any other imposts of whatever nature;

(2) “Withholding Liability” means the liability or potential liability of the
Company or any employer or former employer of the Grantee to account for any Tax
in relation to an Award howsoever arising, including on its vesting, release,
cancellation, assignment or other disposal (whether in whole or in part) or on
any subsequent event giving rise to an amount that counts as employment income
for the purposes of the UK Income Tax (Earnings and Pensions) Act 2003.

7. Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.

8. No Obligation to Continue Employment or Service Relationship. Neither the
Company nor any Subsidiary is obligated by or as a result of the Plan or this
Agreement to continue the Grantee in employment or service and neither the Plan
nor this Agreement shall interfere in any way with the right of the Company or
any Subsidiary to terminate the

 

3



--------------------------------------------------------------------------------

employment or service relationship of the Grantee at any time. The grant of the
Award will not confer or imply any right or expectation for the Grantee that
Awards will be granted to the Grantee in the future. The grant of the Award will
not form part of the Grantee’s entitlement to remuneration or benefits pursuant
to any contract of employment or service between the Grantee and the Company or
any Subsidiary nor does the existence at any time of such a contract of
employment entitle the Grantee to receive Awards under the terms of the Plan or
at all. The Grantee shall have no rights to seek equitable relief or to receive
compensation or damages for any loss or potential loss which the Grantee may
suffer in connection with the Award or any right or entitlement under the Plan
which loss or potential loss arises in consequence of the loss or termination of
the Grantee’s office, employment or service with the Company or any Subsidiary
for any reason whatsoever (including, without limitation, wrongful or unfair
dismissal).

9. Integration. Except as may be expressly provided in any employment, service,
consulting, severance, change of control or similar agreement between the
Company and the Grantee, this Agreement constitutes the entire agreement between
the parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

10. Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to National Insurance or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). The legal persons for whom such Relevant Information is intended,
and who may all be data controllers and processors in respect of such data, are
the Relevant Companies, and any third party appointed by the Company in
connection with the administration of the Plan (“Third Party Administrator”).
Such data which is transferred for the purposes of the Plan shall be used by
such Relevant Companies and any Third Party Administrator solely for purposes in
connection with the administration of the Plan. Processing of the data will
occur as and when required for the purposes of the Plan and may constitute
manual or electronic processing.

By entering into this Agreement, the Grantee (i) authorizes the Company to
collect, hold, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) authorizes the Relevant Companies to store and
transmit such information in electronic form; and (iii) authorizes the transfer
of the Relevant Information to Relevant Companies and any Third Party
Administrator in any jurisdiction in which the Relevant Companies consider
appropriate. The Grantee shall have access to, and the right to change, the
Relevant Information by applying to Christina Morovics
(cmorovics@amplifysnacks.com ). Relevant Information will only be used in
accordance with applicable law.

Giving consent to the collection, holding, processing, registering and transfer
of the Relevant Information for the purposes of the Plan as described above is
voluntary. However, failure to provide the Relevant Information for the purposes
stated may prevent the proper application of the Plan, including the failure to
determine or properly determine the extent to which the Grantee’s Award may
vest.

 

4



--------------------------------------------------------------------------------

11. Company Requirements. The Company confirms that (i) it has and shall
maintain at all relevant times an effective form S-8 registration statement in
respect of the Plan, the Restricted Stock Units and any shares of Stock issued
hereunder and (ii) it shall maintain sufficient shares of Stock reserved and
available for issuance under the Plan to satisfy in full its obligations under
this Agreement.

12. Financial Promotion Exemption. This Agreement has not been approved by an
authorised person of the Financial Conduct Authority in the United Kingdom of
Great Britain and Northern Ireland on the basis that this Agreement is exempt
from the financial promotion restriction in s.21 of The Financial Services and
Markets Act 2000.

13. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

 

AMPLIFY SNACK BRANDS, INC. By: Title:

 

5



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

Dated:                                     
                                           

 

    Grantee’s Signature     Grantee’s name and address:    

 

   

 

   

 

 

6



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR COMPANY EMPLOYEES

UNDER THE AMPLIFY SNACK BRANDS, INC.

2015 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:                                         
                                                            No. of Restricted
Stock Units:                                                 Grant Date:  
                                              Vesting Commencement Date:  
                                             

Pursuant to the Amplify Snack Brands, Inc. 2015 Stock Option and Incentive Plan
as amended through the date hereof (the “Plan”), Amplify Snack Brands, Inc. (the
“Company”) hereby grants an award of the number of Restricted Stock Units listed
above (an “Award”) to the Grantee named above. Each Restricted Stock Unit shall
relate to one share of Common Stock, par value $0.0001 per share (the “Stock”)
of the Company.

1.    Restrictions on Transfer of Award. This Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any shares of Stock issuable with respect to the Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the Restricted Stock Units have vested as provided in Paragraph 2 of
this Agreement and (ii) shares of Stock have been issued to the Grantee in
accordance with the terms of the Plan and this Agreement.

2.    Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee of the
Company or a Subsidiary or continues to provide services to the Company or a
Subsidiary as a Consultant or otherwise (collectively, a “service relationship”)
on such Dates. If a series of Vesting Dates is specified, then the restrictions
and conditions in Paragraph 1 shall lapse only with respect to the number of
Restricted Stock Units specified as vested on such date. On the last day of the
month of the first anniversary of the Vesting Commencement Date, 1/4th of the
Restricted Stock Units subject to the Award will vest, provided that the Grantee
continues to have a service relationship with the Company as of such date, and
thereafter 1/48th of the Restricted Stock Units subject to the Award will vest
on the last day of each monthly anniversary thereafter, provided that the
Grantee continues to have a service relationship with the Company as of each
such date (each such date or dates a “Vesting Date”). Except as otherwise
provided by the Administrator in writing, any Restricted Stock Units that have
not vested as of the date the Grantee’s service relationship with the Company
terminates for any reason, will be forfeited as of the date of such
termination. For purposes of this Agreement, the date on which the Grantee’s
service relationship shall be deemed to have terminated shall be determined in
accordance with the provisions of Paragraphs 3(a)-(c).

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.



--------------------------------------------------------------------------------

3.    Termination of Employment or Service Relationship. If the Grantee’s
employment or other service relationship with the Company and its Subsidiaries
terminates for any reason (including death or disability) prior to the
satisfaction of the vesting conditions set forth in Paragraph 2 above, any
Restricted Stock Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units. For purposes of this Agreement, the Grantee’s date of termination
of employment with the Company or its Subsidiaries shall be deemed to be:

(a)    in the event that Company or relevant Subsidiary gives notice to the
Grantee to terminate his or her employment or other service relationship, the
date on which his or her employment or other service relationship ends (which,
for the avoidance of doubt shall be at the end of any period of notice which the
Grantee is required to work or, in the case of employment, to spend on garden
leave); or

(b)    in the event that Company or relevant Subsidiary terminates his or her
employment or other service relationship and exercises its discretion to pay the
Grantee in lieu of any applicable notice period (if such payment in lieu is
required), the date on which his or her employment or other service relationship
ends; or

(c)    in the event that the Grantee gives notice to the Company or relevant
Subsidiary to terminate his or her employment or other service relationship, the
date on which such notice is given by the Grantee (irrespective of whether the
Grantee then proceeds to work his or her notice period, is paid in lieu of his
or her notice period by the Company or relevant Subsidiary or, in the case of
employment, is placed on garden leave during such notice period).

4.    Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (generally within 30 days of the Vesting Date or such earlier date as
Restricted Stock Units are customarily settled for other grantees but in no
event later than two and one-half months after the end of the calendar year in
which the Vesting Date occurs), the Company shall issue to the Grantee the
number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 2 of this Agreement on such date
and the Grantee shall thereafter have all the rights of a stockholder of the
Company with respect to such shares.

5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.

6.    Tax Withholding. The Grantee shall, not later than the date as of which an
‘ESS deferred taxing point’ occurs in respect of the Award for the purposes of
Division 83A of the Income Tax Assessment Act 1997 (Cth), pay to the Company or
make arrangements satisfactory to the Administrator for payment of any tax that
the Company becomes liable to pay pursuant to section 14-155 of Schedule 1 to
the Taxation Administration Act 1953 (Cth) in respect of such ‘ESS deferred
taxing point. The Company shall have the authority to cause the required minimum
tax withholding obligation to be satisfied, in whole or in part, by withholding
from shares of Stock to be issued to the Grantee a number of shares of Stock
with an aggregate Fair Market Value that would satisfy the withholding amount
due.

 

2



--------------------------------------------------------------------------------

7.    Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.

8.    Australian Grantees. This is a scheme to which Subdivision 83A-C of the
Income Tax Assessment Act 1997 (Cth) applies (subject to the conditions in that
Act).

9.    No Obligation to Continue Employment or Service Relationship. Neither the
Company nor any Subsidiary is obligated by or as a result of the Plan or this
Agreement to continue the Grantee in employment or service and neither the Plan
nor this Agreement shall interfere in any way with the right of the Company or
any Subsidiary to terminate the employment or service relationship of the
Grantee at any time. The grant of the Award will not confer or imply any right
or expectation for the Grantee that Awards will be granted to the Grantee in the
future. The grant of the Award will not form part of the Grantee’s entitlement
to remuneration or benefits pursuant to any contract of employment or service
between the Grantee and the Company or any Subsidiary nor does the existence at
any time of such a contract of employment entitle the Grantee to receive Awards
under the terms of the Plan or at all. The Grantee shall have no rights to seek
equitable relief or to receive compensation or damages for any loss or potential
loss which the Grantee may suffer in connection with the Award or any right or
entitlement under the Plan which loss or potential loss arises in consequence of
the loss or termination of the Grantee’s office, employment or service with the
Company or any Subsidiary for any reason whatsoever (including, without
limitation, wrongful or unfair dismissal).

10.    Integration. Except as may be expressly provided in any employment,
service, consulting, severance, change of control or similar agreement between
the Company and the Grantee, this Agreement constitutes the entire agreement
between the parties with respect to this Award and supersedes all prior
agreements and discussions between the parties concerning such subject matter.

11.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may collect, use and disclose all relevant personal or professional
data, including Tax File Number (but only to the extent required by any relevant
tax laws) or other identification number, home address and telephone number,
date of birth and other information that is necessary for the administration of
the Plan and/or this Agreement (the “Relevant Information”). By entering into
this Agreement during the Term, the Grantee (i) authorizes the Company to
collect, use and disclose to the Relevant Companies all Relevant Information;
(ii) waives any privacy rights the Grantee may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate. The Grantee shall have access to, and the right to change, the
Relevant Information. Relevant Information will only be used in accordance with
applicable law.

 

3



--------------------------------------------------------------------------------

12.    Company Requirements. The Company confirms that (i) it has and shall
maintain at all relevant times an effective form S-8 registration statement in
respect of the Plan, the Restricted Stock Units and any shares of Stock issued
hereunder and (ii) it shall maintain sufficient shares of Stock reserved and
available for issuance under the Plan to satisfy in full its obligations under
this Agreement.

[Remainder of Page Intentionally Blank]

 

4



--------------------------------------------------------------------------------

13.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

 

AMPLIFY SNACK BRANDS, INC. By: Title:



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

Dated:                                     
                                           

 

    Grantee’s Signature     Grantee’s name and address:    

 

   

 

   

 



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR COMPANY EMPLOYEES

UNDER THE AMPLIFY SNACK BRANDS, INC.

2015 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:                                         
                                                            No. of Restricted
Stock Units:                                                 Grant Date:  
                                              Vesting Commencement Date:  
                                             

Pursuant to the Amplify Snack Brands, Inc. 2015 Stock Option and Incentive Plan
as amended through the date hereof (the “Plan”), Amplify Snack Brands, Inc. (the
“Company”) hereby grants an award of the number of Restricted Stock Units listed
above (an “Award”) to the Grantee named above. Each Restricted Stock Unit shall
relate to one share of Common Stock, par value $0.0001 per share (the “Stock”)
of the Company.

1.    Restrictions on Transfer of Award. This Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any shares of Stock issuable with respect to the Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the Restricted Stock Units have vested as provided in Paragraph 2 of
this Agreement and (ii) shares of Stock have been issued to the Grantee in
accordance with the terms of the Plan and this Agreement.

2.    Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee of the
Company or a Subsidiary or continues to provide services to the Company or a
Subsidiary as a Consultant or otherwise (collectively, a “service relationship”)
on such Dates. If a series of Vesting Dates is specified, then the restrictions
and conditions in Paragraph 1 shall lapse only with respect to the number of
Restricted Stock Units specified as vested on such date. On the last day of the
month of the first anniversary of the Vesting Commencement Date, 1/4th of the
Restricted Stock Units subject to the Award will vest, provided that the Grantee
continues to have a service relationship with the Company as of such date, and
thereafter 1/48th of the Restricted Stock Units subject to the Award will vest
on the last day of each monthly anniversary thereafter, provided that the
Grantee continues to have a service relationship with the Company as of each
such date (each such date or dates a “Vesting Date”). Except as otherwise
provided by the Administrator in writing, any Restricted Stock Units that have
not vested as of the date the Grantee’s service relationship with the Company
terminates for any reason, will be forfeited as of the date of such
termination. For purposes of this Agreement, the date on which the Grantee’s
service relationship shall be deemed to have terminated shall be determined in
accordance with the provisions of Paragraphs 3(a)-(c).



--------------------------------------------------------------------------------

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.

3.    Termination of Employment or Service Relationship. If the Grantee’s
employment or other service relationship with the Company and its Subsidiaries
terminates for any reason (including death or disability) prior to the
satisfaction of the vesting conditions set forth in Paragraph 2 above, any
Restricted Stock Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units. For purposes of this Agreement, the Grantee’s date of termination
of employment with the Company or its Subsidiaries shall be deemed to be:

(a)    in the event that Company or relevant Subsidiary gives notice to the
Grantee to terminate his or her employment or other service relationship, the
date on which his or her employment or other service relationship ends (which,
for the avoidance of doubt shall be at the end of any period of notice which the
Grantee is required to work or, in the case of employment, to spend on garden
leave); or

(b)    in the event that the Grantee gives notice to the Company or relevant
Subsidiary to terminate his or her employment or other service relationship, the
date on which such notice is given by the Grantee (irrespective of whether the
Grantee then proceeds to work his or her notice period or, in the case of
employment, is placed on garden leave during such notice period).

4.    Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (generally within 30 days of the Vesting Date or such earlier date as
Restricted Stock Units are customarily settled for other grantees but in no
event later than two and one-half months after the end of the calendar year in
which the Vesting Date occurs), the Company shall issue to the Grantee the
number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 2 of this Agreement on such date
and the Grantee shall thereafter have all the rights of a stockholder of the
Company with respect to such shares.

5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.

6.    Tax Withholding and Tax Indemnity. The Grantee shall, not later than the
date as of which the receipt of this Award becomes a taxable event for Federal
income tax purposes or (where the Grantee is a German resident for German income
tax purposes) becomes a taxable event for purposes of German tax, pay to the
Company or make arrangements satisfactory to the Administrator for payment of
any taxes, in particular German wage tax (Lohnsteuer), solidarity surcharge
(Solidaritätszuschlag), church tax (Kirchensteuer) and social security
contributions (Sozialversicherungsbeiträge) (each a “Tax”) required by law to be
withheld on account of such taxable event by the Company or the employer or
former employer (as the case may be) of the Grantee. The Company shall have the
authority to cause the required Tax withholding obligation

 

2



--------------------------------------------------------------------------------

to be satisfied, in whole or in part, by withholding from shares of Stock to be
issued to the Grantee a number of shares of Stock with an aggregate Fair Market
Value that would satisfy the withholding amount due or deduct such withholding
amount due from any other item of income or other amount payable to the Grantee.
The Company or the Administrator may at any time authorize the respective
employer or any former employer of the Grantee to collect from the Grantee or
withhold from any payment due to the Grantee any amount required on account of
Tax.

Where the amounts initially withheld are shown to be insufficient at a later
date or a withholding requirement is identified at a later date, the Grantee
shall indemnify and hold harmless the Company or the employer or former employer
(as the case may be) against any liability on account of such additional Tax
amounts.

7.    Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.

8.    No Obligation to Continue Employment or Service Relationship. Neither the
Company nor any Subsidiary is obligated by or as a result of the Plan or this
Agreement to continue the Grantee in employment or service and neither the Plan
nor this Agreement shall interfere in any way with the right of the Company or
any Subsidiary to terminate the employment or service relationship of the
Grantee at any time. The grant of the Award will not confer or imply any right
or expectation for the Grantee that Awards will be granted to the Grantee in the
future. The grant of the Award will not form part of the Grantee’s entitlement
to remuneration or benefits pursuant to any contract of employment or service
between the Grantee and the Company or any Subsidiary nor does the existence at
any time of such a contract of employment entitle the Grantee to receive Awards
under the terms of the Plan or at all. The Grantee shall have no rights to seek
equitable relief or to receive compensation or damages for any loss or potential
loss which the Grantee may suffer in connection with the Award or any right or
entitlement under the Plan which loss or potential loss arises in consequence of
the loss or termination of the Grantee’s office, employment or service with the
Company or any Subsidiary for any reason whatsoever (including, without
limitation, wrongful or unfair dismissal), unless the German Protection against
Unfair Dismissal Act (Kündigungsschutzgesetz) and / or section 626 German Civil
Code (Bürgerliches Gesetzbuch) apply to the Grantee’s employment and, based on
these provisions, notice of termination is held invalid by a German court).

9.    Integration. Except as may be expressly provided in any employment,
service, consulting, severance, change of control or similar agreement between
the Company and the Grantee, this Agreement constitutes the entire agreement
between the parties with respect to this Award and supersedes all prior
agreements and discussions between the parties concerning such subject matter.

10.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to social security or other identification number, home address and
telephone number, date of birth and other information that is necessary or

 

3



--------------------------------------------------------------------------------

desirable for the administration of the Plan and/or this Agreement including,
but not limited to, updating the Grantee’s personal data, calculating the value
of the Grantee’s Award, internal reporting with respect to the Grantee’s Award,
processing of the Grantee’s Award, and calculating taxes arising from the
Grantee’s Award (the “Relevant Information”). The legal persons for whom such
Relevant Information is intended, and who may all be data controllers and
processors in respect of such data, are the Relevant Companies. Such data which
is transferred for the purposes of the Plan shall be used by such Relevant
Companies solely for purposes in connection with the administration of the
Plan. Processing of the data will occur as and when required for the purposes of
the Plan and may constitute manual or electronic processing.

By entering into this Agreement, the Grantee (i) authorizes the Company to
collect, hold, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) authorizes the Relevant Companies to store and
transmit such information in electronic form; and (iii) authorizes the transfer
of the Relevant Information to Relevant Companies in any jurisdiction in which
the Relevant Companies consider appropriate. The Grantee shall have access to,
and the right to change, the Relevant Information by applying to Christina
Morovics (cmorovics@amplifysnacks.com). Relevant Information will only be used
in accordance with applicable law.

Giving consent to the collection, holding, processing, registering and transfer
of the Relevant Information for the purposes of the Plan as described above is
voluntary. However, failure to provide the Relevant Information for the purposes
stated may prevent the proper application of the Plan, including the failure to
determine or properly determine the extent to which the Grantee’s Award may
vest.

11.    Company Requirements. The Company confirms that (i) it has and shall
maintain at all relevant times an effective form S-8 registration statement in
respect of the Plan, the Restricted Stock Units and any shares of Stock issued
hereunder and (ii) it shall maintain sufficient shares of Stock reserved and
available for issuance under the Plan to satisfy in full its obligations under
this Agreement.

 

4



--------------------------------------------------------------------------------

12.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

 

AMPLIFY SNACK BRANDS, INC. By: Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

Dated:                                     
                                           

 

    Grantee’s Signature     Grantee’s name and address:    

 

   

 

   

 